Citation Nr: 0206074	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  94-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
for a skin disorder, to include skin cancer, to include as 
being due to exposure to radiation.  The veteran appealed, 
and in January 2000, the Board denied the claim to the extent 
that it denied service connection for a non-cancerous skin 
disorder due to exposure to radiation.  The Board remanded 
the claim for skin cancer for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was exposed to ionizing radiation during his 
service, and has been diagnosed with skin cancer.

3.  Skin cancer was first diagnosed approximately 52 years 
after separation from service; a VA physician has concluded 
that it is unlikely that the veteran's skin cancer is the 
result of exposure to radiation during service.


CONCLUSION OF LAW

Skin cancer was not incurred as a result of exposure to 
ionizing radiation during active service, nor may skin cancer 
be presumed to have been incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103 (West Supp. 
2001).  The appellant was notified in the April 1994 rating 
decision that the evidence did not show that he had met the 
relevant criteria for service connection for a skin 
condition, to include skin cancer, due to radiation exposure.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), the seven 
supplemental statements of the case (SSOC's), as well as the 
Board's January 2000 remand, informed the appellant of the 
evidence needed to substantiate his claim throughout the 
period of his appeal.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes the 
discussions in the rating decision, SOC, SSOC's, and the 
Board's remand informed the veteran of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA and non-VA treatment records, as well 
as service and service medical records from the National 
Personnel Records Center.  In addition, an etiological 
opinion has been obtained.  All other identified treatment 
records have either been obtained, or are unavailable.  In 
this regard, the January 2001 SSOC notified the veteran that 
it had requested records of claimed treatment at the Houston 
VA Medical Center (VAMC) in 1953, but that Houston VAMC had 
responded that no such records could be located (the Board 
further notes that the claims files include a 1956 Houston 
VAMC hospitalization report).  In January 2000, the claim was 
remanded by the Board for further development, and the 
requested development was subsequently carried out.  The 
veteran was also afforded a hearing in July 1994.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist him and that there is sufficient evidence 
of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran essentially contends that he currently has skin 
cancer as a result of exposure to radiation during service.  
Specifically, the veteran contends that he was exposed to 
radiation in service while serving in the area around 
Hiroshima, Japan, shortly after the end of World War II.  The 
Board notes that in January 1951, the RO denied a claim for 
service connection for dermatitis of the hands and feet, and 
that this claim was not based on the theory of exposure to 
radiation during service.  In January 2000, the Board denied 
service connection for a non-cancerous skin disorder due to 
exposure to radiation, and remanded the claim for skin 
cancer.  

With regard to exposure to radiation, the veteran's service 
records include a letter from the Defense Nuclear Agency, 
dated in September 1994, which indicates that he took part in 
the occupation of "the Hiroshima area" in Japan while 
serving aboard the U.S.S. Baltimore.  The letter indicates 
that he was in this area from November 27, 1945 to December 
29, 1945, at which time he was transferred to the U.S.S. 
Biloxi, enroute to Okinawa, and he was subsequently returned 
to the United States.  See also, veteran's service records, 
dated in December 1945; veteran's letter, received in May 
1994.  He was discharged on January 22, 1946.  Given the 
foregoing, the veteran is deemed to have participated in a 
"radiation- risk activity" as defined at 38 C.F.R. § 
3.309(d)(3).

As for the veteran's medical history, the veteran's service 
medical records do not show complaints, treatment or a 
diagnosis involving his skin.  The veteran's separation 
examination report, dated in January 1946, shows that his 
skin was clinically evaluated as normal.    

Two letters from Richard K. O'Loughlin, M.D., dated in 1951, 
essentially state that he treated the veteran for foot fungus 
in June 1946.

A July 1956 hospitalization report from the Houston VAMC 
indicates that the veteran was admitted for about one week 
for complaints of pruritus and painful lesions on his hands.  
He reported a history of smoking 11/2 packs of cigarettes per 
day.  The relevant diagnosis was dermatophytosis with id and 
secondary nummular eczema, treated, improved.  

VA outpatient treatment reports, dated between 1992 and 2000, 
show that the veteran was treated on several occasions for 
skin complaints beginning in October 1995.  The assessments 
included eczema, onychomycosis, actinic keratosis and 
seborrheic keratosis.  

Reports from Angela R. Styles, M.D., include a pathology 
report, dated in February 1998, which contains a diagnosis of 
squamous cell carcinoma-in-situ (Bowen's disease).   

In January 2000, the Board remanded the claim for skin 
cancer, noting that the veteran's squamous cell carcinoma, 
diagnosed by biopsy in February 1998, is a radiogenic 
disease, and that development of the claim pursuant to 38 
C.F.R. § 3.311 was therefore necessary.  In its "findings of 
fact," the Board noted that the veteran had participated in 
a radiation risk activity; that a current non-cancerous skin 
disorder was not among the diseases listed at 38 C.F.R. §§ 
3.309(d) or 3.311(b)(2) and (3), and that there was no 
competent medical evidence of record of a nexus, or link, 
between any current non-cancerous skin disorder and an 
incident of the veteran's active military service, including 
any exposure to ionizing radiation.  

With regard to the requirements set forth in 38 C.F.R. § 
3.311, this case has involved development which is summarized 
as follows: In July 2000, the RO sent a request to the 
Defense Threat Reduction Agency (DTRA), requesting a dose 
estimate of exposure to ionizing radiation.  In August 2000, 
a reply was received from the DTRA, in which the agency 
stated that it has been determined that, using all possible 
worst case assumptions, and assuming that an individual was 
present for the entire duration of the American occupation of 
Nagasaki (which, in fact, is not shown as the veteran was 
only in the Hiroshima area about one month), the maximum 
possible radiation dose that could have been received was 
less than one rem.  In July 2001, the RO sent a letter to 
VA's Director, Compensation and Pension Service (C&P) and 
requested an opinion as to the relationship between the 
veteran's inservice exposure to radiation and his skin 
cancer.  In August 2001, C&P routed the RO's request to the 
Undersecretary for Health.  See 38 C.F.R. § 3.311(b), (c) 
(2001).  

In an opinion, dated in August 2001, the RO received a reply 
from Dr. Susan H. Mather, M.D., Chief Public Health and 
Environmental Hazards Officer.  Citing to a recent medical 
report, Dr. Mather stated that screening doses for skin 
cancer were not available, and that skin cancer has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  She further stated that excess numbers of 
basal cell cancers also have been reported in skin which 
received estimated doses of nine to 12 rads in margins of 
irradiated areas, and that an increased risk for basal cell 
but not squamous cell skin cancers had been seen in atomic 
bomb survivors.  Dr. Mather concluded that, "it is unlikely 
that the veteran's squamous cell carcinoma-in-situ can be 
attributed to exposure to ionizing radiation in service."

In a letter dated in August 2001, the Director, C&P, reviewed 
the Dr. Mather's opinion and stated, "Following review of 
the evidence in its entirety, this Service concurs with the 
Under Secretary's opinion and finds there is no reasonable 
possibility that the development of skin cancer was related 
to such exposure."

The veteran's claim for service connection is based on the 
theory that his skin cancer is the result of exposure to 
ionizing radiation during service.  In Rucker v. Brown, 10 
Vet. App. 67 (1997),  the Court stated:

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
accomplished in three different ways.  
First, there are 15 types of cancer which 
will be presumptively service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected 
provided that certain conditions 
specified in that regulation are met.  
Third, direct service connection can be 
established by "show[ing] that the 
disease or malady was incurred during or 
aggravated by service," a task which 
"includes the difficult burden of tracing 
causation to a condition or event during 
service."

Rucker, 10 Vet. App. at 71 (citing Ramey v. Brown , 9 Vet. 
App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).

Taking each of these three methods of establishing service 
connection for residuals of exposure to ionizing radiation in 
turn, qualification under the presumptive provision of 38 
U.S.C.A. § 1112(c) occurs when the veteran suffers from one 
of the fifteen listed cancers, and establishes his 
participation in a "radiation risk activity", defined as: (i) 
Onsite participation in a test involving the atmospheric 
detonation of a nuclear device, (ii) The occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946, (iii) Internment as prisoner of war in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which (as determined by the 
Secretary) resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans described 
in clause (ii) of this subparagraph.  Rucker, 10 Vet. App. at 
71 (citing 38 U.S.C.A. § 1112(c)(4)(B)).  

The veteran has been diagnosed with squamous cell carcinoma, 
which is not included in the list of fifteen radiogenic 
diseases.  38 U.S.C.A. § 1112 (c)(2)(A-O) (West 1991 & Supp. 
1999).  Accordingly, the veteran may not establish service 
connection for the claimed disability under 38 U.S.C.A. 
§ 1112.  See Rucker, 10 Vet. App. at 71.

Second, under 38 C.F.R. § 3.311(b)(2)(vii) and (xxiv) skin 
cancer is considered  a "radiogenic disease."  Therefore, the 
veteran's records were forwarded for a dose estimate.  See 
38 C.F.R. § 3.311(a)(1), (a)(2)(ii).  Furthermore, as the 
veteran's skin cancer is shown to have become manifest five 
years or more after exposure, see 38 C.F.R. 
§ 3.311(b)(5)(iv), an opinion on the etiology of the 
veteran's skin cancer was requested from the Under Secretary 
for Benefits.  See 38 C.F.R. § 3.311(b)(1)(iii).  The request 
was forwarded to the VA Chief Public Health and Environmental 
Hazards Officer.  In an August 2001 letter, that officer 
determined that it was unlikely that the veteran's skin 
cancer could be attributed to exposure to ionizing radiation 
during service, and in an August 2001 letter the Director, 
C&P, determined that there is no reasonable possibility that 
the veteran's skin cancer was the result of inservice 
radiation exposure.  There is no competent, countervailing 
evidence on the etiology of his skin cancer.  Accordingly, 
service connection under 38 C.F.R. § 3.311 is not 
established.  See Davis v. Brown, 10 Vet. App. 209, 212 
(1997).

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 20 years of 
age during the claimed radiation exposure; the medical 
evidence indicates that the veteran has had an excision of 
carcinoma of the skin; the medical evidence does not indicate 
that the veteran has a family history of cancer other than an 
uncle who had lung cancer; the veteran's first diagnosis of 
skin cancer comes approximately 52 years after service, at 
approximately age 73; and there is no verified record of 
post-service exposure to carcinogens.  The Board has also 
noted the dose estimates previously discussed.  The Board 
finds that this evidence, when considered together with the 
other evidence of record, does not warrant service 
connection.  In particular, the Board notes that Dr. Mather 
was informed of the previously discussed "Hilkert factors," 
and that her opinion was based on the dose estimate provided 
by the DTRA.  See C&P letter to Under Secretary for Health, 
dated in August 2001.  As previously stated, there is no 
competent, countervailing evidence of record.  Accordingly, 
service connection under 38 C.F.R. § 3.311 is not warranted.

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection for cancer can be pursued 
under the general VA compensation entitlement system.  Id. at 
1043.  In this regard, there is no favorable, competent 
medical opinion in the claims folder regarding the etiology 
of the veteran's skin cancer.  As previously stated, the 
first medical evidence of skin cancer is dated in 1998, at 
which time the veteran was about age 73.  This evidence comes 
approximately 52 years after service, and this lengthy period 
without treatment weighs heavily against the claim.  Maxson. 

Based on its foregoing review of the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for skin cancer 
due to radiation exposure during service.  Accordingly, the 
claim of entitlement to service connection for skin cancer 
must be denied.

Finally, to whatever extent the veteran's statements may be 
construed as seeking service connection for skin cancer, his 
statements do not provide a sufficient basis for a grant of 
service connection.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for skin cancer must be denied. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

